I do not yield the holding of the majority that intoxication in a case such as this, no matter what its effect, "is not a defense and cannot reduce the crime" to a grade of homicide less than first degree.
At common law voluntary intoxication did not excuse or *Page 491 
palliate crime. It was not a factor to be considered even where premeditation was an essential ingredient. But the rigor of the early doctrine has been relaxed both in England and in this country. It is the long settled rule in this state that where, by law, deliberation and premeditation are essential elements of the crime charged, and, due to drunkenness or other cause, the accused's mental state is such that he is incapable of such deliberation and premeditation, the crime has not been committed. In that situation, the state has not borne the burden of proof of all the essential ingredients of the crime so charged. Wilson
v. State, 60 N.J.L. 171, 183; State v. James,96 Id. 132, 151. In the first cited case, this court, in a deliverance by Mr. Justice Van Syckel, ruled that if the intoxication is so great as to prostrate the prisoner's faculties and render him incapable of forming the specific intent to kill requisite to murder of the first degree, the offense is murder in the second degree. As between murder of the second degree and manslaughter, voluntary intoxication, it was said, is not a legitimate subject of inquiry. What constitutes murder in the second degree "by a sober man is equally murder in the second degree if committed by a drunken man."
In my view, a different rule does not prevail in relation to statutory felony murder. By section 107 of the Crimes act (Comp.Stat. 1910, p. 1780), the legislature plainly manifested a purpose to make a specific intent of the essence of murder in the first degree. After so classifying a "willful, deliberate and premeditated killing," it placed in the same category a killing in the perpetration or attempted perpetration of certain enumerated felonies, including burglary. It would seem that, to bring a killing within the latter classification, the proofs must establish a particular intent to commit burglary. And a burglar at common law was defined by Sir Edward Coke as "he that by night breaketh and entereth into a mansion-house, with intent to commit a felony." 4 Bl. Com. 224. Without conceding that section 131 of the Crimes act (Comp. Stat. 1910, p. 1787), in respect of its extra common law classifications, defines "burglary" within *Page 492 
the intendment of section 107 (see State v. Jones,115 N.J.L. 257) — in my opinion, that proposition is lacking in validity — it is pertinent to observe that the breaking and entry of one of the buildings enumerated therein must be done "willfully or maliciously," and "with intent to kill, rob, steal, commit rape, mayhem or battery."
If, by reason of intoxication, there did not exist in the mind of the accused the deliberation and premeditation necessary to murder of the first degree, the homicide — where the killing did not occur in the perpetration or attempted perpetration of one of the statutory crimes adverted to — would necessarily be classable as murder in the second degree, or possibly, in the absence of the intent essential to that offense, as manslaughter in one of its degrees. And, by the same reasoning, if the accused, because of drunkenness, could not form an intent to perpetrate burglary — that being the underlying crime charged — a killing under circumstances that might justify an inference of the requisite burglarious intent, if the accused's state of intoxication was not such as to obliterate knowledge on his part as to what he was doing, is not murder in the first degree under the second statutory category. It goes without saying that a breaking and entry by one who, because of the stupefying effects of advanced intoxication, is wholly unaware of his action, do not constitute "burglary" under section 131 of the Crimes act, supra. The special intent is of the very essence of the crime denounced. The definitive question in such case is not whether the accused was intoxicated, but whether the intoxication was of such degree that he was bereft of the mental power to form the requisite particular intent. See People v. Koerber, 244 N.Y. 147; 155N.E. Rep. 79.
And, as said by Mr. Justice Van Syckel in Wilson v. State,supra, the rule is one to be applied with caution. The evidence, to create a jury question on that issue, must provide a substantial basis for the factual conclusion that the faculties of the accused were so far prostrated as to render him incapable of forming the essential intent. In the words of Judge Andrews, in his dissenting opinion in People v. Koerber, *Page 493 supra, it is necessary that there be evidence tending to show that, at the time of the alleged burglary, there was, so far as the accused is concerned, "a complete absence of conscious volition — an ignorance of his acts and purposes."
Here, there is an utter lack of evidence of that state of intoxication. The proofs indisputably establish a planned burglary. The prisoner's actions, before and after the fatal engagement, bespeak beyond peradventure the existence of the intent to commit burglary. There is therefore no possible view of the facts to justify a finding of murder in the second degree.
Moreover, there was no appropriate request to charge respecting the lesser degrees of homicide.
In these circumstances, there is no occasion to determine whether the accused was prejudiced in his substantial rights by the instruction that acquittal was the alternative to conviction of murder in the first degree.
For these reasons I vote to affirm.
Mr. Justice Perskie joins in this opinion.
For affirmance — THE CHANCELLOR, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None.